—Appeal from a judgment of the Supreme Court (Kane, J.), entered December 19, 1995 in Sullivan County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner, an inmate at Woodbourne Correctional Facility in Sullivan County, commenced this habeas corpus proceeding challenging respondent’s calculation of his conditional release date. Supreme Court denied the petition, finding that petitioner was not eligible for conditional release until August 8, 2000. Even if respondent did miscalculate petitioner’s conditional release date and he were eligible for conditional release at the present time, petitioner would not be entitled to immediate release from prison. Consequently, his request for habeas corpus relief is inappropriate and his petition should be dismissed on that basis (see, People ex rel. Travis v Coombe, 219 AD2d 881; People ex rel. Hatzman v Kuhlmann, 173 AD2d 895; People ex rel. Robinson v Fogg, 105 AD2d 521). In any event, were we to convert this proceeding to a CPLR article 78 proceeding and consider the merits (see, People ex rel. Gonzalez v New York State Bd. of Parole, 103 AD2d 855), we would find that Supreme Court properly denied his petition.
Cardona, P. J., White, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.